Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Declaration under 37 CFR 1.132 filed 
January 8, 2021 is sufficient to overcome the rejection of the current amended claims based upon 35 USC 112(a).


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



January 29, 2021
Book XXII, page 114